Citation Nr: 0427605	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation of 
service-connected residuals, left middle finger injury.

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased initial rating for left 
carpal tunnel syndrome currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue of entitlement to an increased rating for 
residuals of a left wrist fracture has been pending from a 
perfected appeal of a January 1997 rating decision that 
confirmed and continued a 10 percent rating decision for the 
left wrist disorder.  In a January 2002 rating decision, the 
RO granted an increased rating for the residuals of a left 
wrist fracture to 20 percent disabling, effective back to the 
date of the January 24, 1996 claim that preceded the January 
1997 decision.  This rating also granted entitlement to 
service connection for residuals of a left middle finger 
injury and granted a noncompensable rating.  The veteran 
appealed this rating as to the middle finger injury and 
expressed continued disagreement with the rating assigned for 
the wrist injury.  

In the January 2002 rating decision, the RO also granted 
entitlement to service connection for a left carpal tunnel 
syndrome and assigned a 10 percent evaluation for this 
disorder, separate from the left wrist injury.  In a January 
2003 VA form 9, the appellant filed a notice of disagreement 
(NOD) as to this issue.  However, the RO did not address this 
issue in an SOC.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This matter was remanded by the Board in December 2003 to 
allow the veteran the opportunity to reschedule a Travel 
Board hearing that he had missed in September 2002 due to 
medical reasons.  The remand followed a November 2003 
favorable Board ruling on a motion to show good cause for 
rescheduling his hearing.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held in September 
2004.  In September 2004, the Board granted the veteran's 
motion to advance his case on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By regulatory amendment effective August 26, 2002, changes 
were made to the schedular criteria for evaluating the 
musculoskeletal system, ankylosis and limitation of motion of 
the digits of the hands (Diagnostic Codes 5216-5230). The 
veteran, however, has not been notified as to these changes. 
As such, the RO should notify the veteran the regulatory 
changes, and the claim of entitlement to a compensable 
evaluation for residuals of a right middle finger fracture 
(major) should be readjudicated under such revisions.  
Moreover, the June 2001 VA examination did not adequately 
address the criteria for rating ankylosis and limitation of 
motion in the fingers.  See 38 C.F.R. § 4.71a (2003); 38 
C.F.R. § 4.71a (2002).  VA's duty to assist the veteran 
includes obtaining medical records and thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability. 38 C.F.R. § 3.159(c) 
(2003). 

The Board further notes that the veteran filed a notice of 
disagreement with the RO's January 2002 rating decision that 
granted service connection for carpal tunnel syndrome and 
assigned a 10 percent rating.  This notice of disagreement is 
present in the Form 9 that was filed in January 2003 within 
one year of the February 2003 notice of the rating decision 
and specifically mentioned carpal tunnel syndrome.  The 
veteran's September 2004 hearing also discusses his carpal 
tunnel syndrome.  The RO has not issued a statement of the 
case (SOC) pertaining to this issue.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Upon review, the Board observes that the RO has evaluated the 
veteran's left wrist disorders under Diagnostic Codes 5215-
8715 for residuals of left wrist fracture at 20 percent and 
under Diagnostic Code 8515 at 10 percent for carpal tunnel 
syndrome.  The Board notes that the provisions of 38 C.F.R. 
§ 4.14 states that the evaluation of the same disability 
under various diagnoses is to be avoided.  Here, the findings 
representative of carpal tunnel syndrome of the left wrist as 
well as findings attributable to residuals of a left wrist 
fracture appear to be rated similarily.  Moreover, evidence 
of record reveals findings of posttraumatic degenerative 
changes in the left wrist.  However, it is not clear that 
these findings have been addressed in the ratings.    Thus, 
the Board finds that these issues are inextricably 
intertwined.  As a decision on increased evaluation for 
residuals of left wrist fracture may affect his claim for 
increased evaluation for carpal tunnel syndrome of the left 
wrist, the Board will defer action until completion of the 
REMAND.
    
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.  

2.  After the completion of numbers 1, 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
extent of his left middle finger 
disorder.  The veteran's claims folder 
and a copy of the revised criteria under 
38 C.F.R. § 4.71a Diagnostic Codes 5154, 
5226 and 5229 should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should provide ranges of motion 
of the joints of the left middle finger 
and should note any ankylosis and 
limitation of motion in those joints.  
For the above-mentioned finger where 
there is limitation of motion, the 
examiner should report whether there is a 
gap of 2 inches (5.1 centimeters) or less 
between the fingertip and the median 
transverse fold of the palm with the 
finger flexed to the extent possible, and 
whether there is a gap of 2 inches (5.1 
centimeters) or less between the 
fingertip and the proximal transverse 
crease of the palm with the finger flexed 
to the extent possible.

The examiner should address the evidence 
of pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. § 
4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
state whether the disability of the left 
middle finger approximates the amputation 
of the left middle finger and if so at 
what level (i.e. is it equivalent to 
amputation without  metacarpal resection 
or amputation with metacarpal resection.)  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  After the completion of number 1, 
schedule the veteran for a VA orthopedic 
and neurological examinations to 
determine the nature and extent of his 
left wrist residuals of fracture and 
carpal tunnel syndrome.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should provide ranges of motion 
of the left wrist.  The examiners should 
attempt to differentiate the symptoms 
attributable the left wrist carpal tunnel 
syndrome and the residuals of left wrist 
fracture.  The examiner should address 
the evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. § 
4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The RO should issue the appellant a 
SOC as to the issues of whether he has 
entitlement to an increased rating for 
left carpal tunnel syndrome and comply 
with the duty to assist and notification 
provisions of the VCAA.  The AMC should 
also notify the appellant of the need to 
file a timely substantive appeal to the 
Board if he wants appellate review.

5.  Thereafter, the AMC should 
readjudicate the veteran's claims.  There 
should be consideration of all applicable 
evaluations to include the provisions fo 
38 C.F.R. §§ 4.14, 4.40, 4.45, and 4.59, 
4.71a Diagnostic Codes 5003, 5010, 5215, 
5154, 5226 and 5229 and 4.124a, 
Diagnostic Codes 8515, 8615, 8715.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, both old and revised, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



